DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               LINELL FEAGIN,
                                  Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-1795

                            [August 23, 2018]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 501993CF003739BXXXMB.

   Linell Feagin, Century, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.